Citation Nr: 1642009	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-25 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 23, 2009, for the grant of service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from June 1967 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Virtual VA contains documents that are duplicative of what is in VBMS and/or documents that are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  In a November 2008 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran did not appeal that determination or submit new and material evidence within one year of that determination.

2.  The RO granted service connection for diabetes mellitus in a June 2010 rating decision, and assigned an effective date of December 23, 2009, the date of receipt of the claim to reopen.

3.  Resolving all doubt in his favor, the Veteran's erectile dysfunction is aggravated by his service-connected diabetes mellitus.
CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 23, 2009, for the grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.102, 3.151, 3.155, 3.159, 3.400 (2015).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Regarding the service connection issue, the Board's decision is entirely favorable to the Veteran.  Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary.

Regarding the effective date issue, where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003 ).  Additionally, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Accordingly, VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the record reflects that all pertinent available evidence has been obtained as to the earlier effective date claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The claims turn on when VA received a claim, when evidence was received following rating decisions, and what that evidence shows.  Thus, any additional medical records are not relevant to this issue.  As the record contains sufficient evidence on which to decide this claim, further development is not warranted and VA has complied with its duty to assist the Veteran for this claim.

Moreover, a VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the 2014 hearing, the VLJ noted the issues on appeal and elicited testimony regarding the Veteran's claims.  Not only were the issues explained in terms of the scope of the claims for benefits, but the outstanding issues material to substantiating the claims were also explained.  Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Earlier Effective Date

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). In cases of reopened claims for service connection, the effective date is also the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

For the period on appeal, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155 (a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 18, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that December 23, 2009, is the proper date for the grant of the award of service connection for diabetes mellitus.

Historically, the Veteran submitted a claim for service connection for diabetes mellitus in October 2007.  In a November 2008 rating decision, the RO (in pertinent part) denied the claim.  The Veteran was notified of this decision on December 1, 2008, but he did not appeal it or submit any evidence within the one-year appeal period.  Therefore, the decision was final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.156(b), 20.1103. 

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

In this case, the Veteran and his representative have not specifically alleged CUE in the November 2008 rating decision.  Based on the foregoing, the Board concludes that the November 2008 rating decision was final, and there is no outstanding CUE motion. 

After the November 2008 rating decision and December 1, 2008 notification letter, the Veteran first submitted a petition to reopen his claim of entitlement to service connection for diabetes mellitus in a December 23, 2009 statement.  No other document was filed by the Veteran in that one year period.

The Board has carefully reviewed the record in order to determine if there was an earlier pending petition to reopen the claim for service connection for diabetes mellitus, but has identified no such document, nor has the Veteran pointed to any communication evidencing an intent to reopen the claim.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) (holding that the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  Therefore, the Board concludes that a formal or informal petition to reopen the claim was not received prior to the petition received on December 23, 2009. 

In a June 2020 rating decision, the RO granted service connection for diabetes mellitus, effective from December 23, 2009, the date of the receipt of the petition to reopen the claim. 

With regard to the date that diabetes mellitus arose, it is not entirely clear from the lay and medical evidence of record when exactly the disability began.  VA treatment records show that a glucose tolerance test was negative in 2007.  Private treatment records show that the Veteran was taking diabetes medication (Metformin) in October 2009 and a January 2010 VA treatment record notes that diabetes had been recently diagnosed.  During the December 2014 hearing, the Veteran essentially stated that he was diagnosed with diabetes much earlier than 2009.  In any event, the date of claim (December 23, 2009) is clearly later in time than the date the disability arose.  Thus, the currently assigned effective date of December 23, 2009, for the grant of service connection for diabetes mellitus is the later of the two dates and is the proper effective date.

As the preponderance of the evidence is against the Veteran's claim for an effective date earlier than December 23, 2009, for the grant of service connection for diabetes mellitus, the claim must be denied.  38 U.S.C.A. § 5107 (b).

Erectile Dysfunction

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, a disability may be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Private treatment records dated as early as 2005 note that the Veteran was taking Viagra.  A March 2010 VA examination report notes that the Veteran reported having diabetes since 1972.  He also reported impotency that began 28 years earlier, or in the early 1980s.  The Veteran reported ongoing use of Viagra, which was not effective.  The diagnosis was diabetes mellitus type II, with a subjective factor of erectile dysfunction.  In September 2010 a QTC examiner reviewed the claims file and stated, "In summary, specific dates regarding when the erectile dysfunction in the diabetes commenced was not available from the records provided.  It is as likely as not however that the erectile dysfunction, even if it predated the diabetes, is adversely affected in aggravated by the diabetes through micro vascular compromise for chronic diabetic conditions."  The Board assigns this opinion significant probative value as it is based upon a review of the claims file and provides a supporting rationale.

A January 2011 VA addendum opinion was obtained.  The examiner stated, in part, that if the Veteran was "unable to achieve an erection prior to 2005 it is not likely related to diabetes.  It is not likely that diabetes can aggravates a condition that is already impaired.  In other words if he could not get an erection prior to 2005 it is unlikely his mild well controlled diabetes mellitus would cause any measurable worsening."  This opinion does not take into account that the Veteran has described a worsening of his erectile dysfunction even in the time since he submitted his claim in 2009.  See December 2014 hearing transcript.  Moreover, there is no evidence of a diagnosis of erectile dysfunction by a medical professional prior to 2005.   Such reduces the probative value of the January 2011 opinion. 

After a careful review of the evidence the Board finds that entitlement to service connection on a secondary basis is warranted.  That the Veteran has been diagnosed with erectile dysfunction for which he takes Viagra is documented in the record.  A VA (QTC) physician has linked the Veteran's erectile dysfunction, at least in part, to his service-connected diabetes mellitus.  See 38 C.F.R. §  3.310 (a); Allen, supra. 

Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for erectile dysfunction due to aggravationg by service-connected diabetes mellitus are met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than December 23, 2009, for the grant of service connection for diabetes mellitus is denied.

Service connection for erectile dysfunction is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


